DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “reliable” and “fast” in the independent claims are relative terms which renders the claim indefinite. The terms “reliable” and “fast” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, reliable can indicate a maximum error rate in the data, and fast can indicate a minimum data transfer rate.  It is suggested that these rates be included so that the meaning of “reliable” and “fast” can be clear.
Claims 1, 8 and 15 recite the limitation "the plurality of slices".  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the claim mention “a block of data”, but there is no mention of how the block of data is related to “the plurality of slices”, for example, if the block comprises a plurality of slices.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) various determination steps, for example, “determine a download speed for each of the plurality of remote storage nodes based on each remote storage node’s response to the request of the first slice”, “based on the determined download speed of each of the plurality of remote storage nodes, determine which one or more remote storage nodes is to be requested to provide a next slice of data to achieve a reliable or fast overall download speed”, which are both abstract idea that can be performed as a mental step. This judicial exception is not integrated into a practical application because “one or more processors”, “one or more computer-readable media”, and “a plurality of remote storage nodes” are generic computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional functions: “receive an indication of downloading a block of data”, “request a first slice among the plurality of slices”, and “request the next slice of data from the determined one or more remote storage nodes” only store and retrieve information in memory, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Similarly, dependent claims 2-5, 9-12, and 16-19 recite more determination steps that are all abstract ideas.  Claims 6-7, 13-14, and 20 recite “request the next slice of data” and “add or remove the determined at least one remote storage node” are both well-understood, routine, conventional computer functions.  The same rationale cited above to the independent claims are applied.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lamberts (US 20180356992 A1) discloses transferring data from/to multiple storage devices, and breaking a larger data item into smaller blocks to simultaneously transfer over the storage devices to achieve higher throughput/speed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/Primary Examiner, Art Unit 2181